IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 9, 2008

                                       No. 07-60831                   Charles R. Fulbruge III
                                                                              Clerk

JAMES SULLIVAN
                                           Plaintiff - Appellant
v.

BOYD TUNICA INC, doing business as Sam’s Town Casino Tunica;
MISSISSIPPI GAMING COMMISSION; WILLIAM ANDERSON,
Individually and in his capacity as a Mississippi Gaming
Official; PAT HAWKINS, Individually and in his capacity as a
Mississippi Gaming Official; FAYE PERKINS

                                           Defendants - Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi


Before BARKSDALE, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       We find that the district court committed no reversible error and affirm on
the basis of the district court opinion. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.